Case 5:17-cv-00113-JFL Document 34 Filed 04/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT -
EASTERN DISTRICT OF PENNSYLVANIA

GLORIA STURZENACKER, COMPLAINT FOR CONSUMER DEBT
Plaintiff COLLECTION ACTION

VS.

CMC RESTORATION, INC., CHRISTOPHER NO. 5:17-cv-00113-JEL
& BRUMMETT, INC., and DAVID KELLEY,

Defendants

 

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Gloria Sturzenacker,
by and through her undersigned counsel, hereby gives notice of her voluntary dismissal of this
case without prejudice. In support thereof, Plaintiff avers the following:

1. CMC Restoration, Inc. (“CMC”), and David Kelley (“Mr. Kelley”) have been
dismissed as Defendants in this case, and are presently the Defendants in a state court action in
the Northampton County Court of Common Pleas, docketed at C-48-CV-2017-7481. Plaintiffs
voluntary dismissal of the within federal action has no effect on the case against CMC and Mr.
Kelley in the state court action.

2. The sole Defendant remaining in the within federal action is Christopher &
Brummett, Inc. (“Defendant C&B”).

3, Defendant C&B has not filed an answer or moved for summary judgment in the

within action. In fact, Defendant C&B has never appeared in this case.
Case 5:17-cv-00113-JFL Document 34 Filed 04/30/19 Page 2 of 2

4. Due to the unlikelihood of collecting against Defendant C&B at this time on any
judgment awarded to Plaintiff, Plaintiff has elected to file this Notice of Voluntary Dismissal in

accordance with Fed. R. Civ. P. 41(a)(1)(A)Q).

a

Ln A Aad
WILLIAM J. FRIES, ESQUIRE LD. #25914
Attorney for Plaintiff, Gloria Sturzenacker
The Atrium — Suite 106
2895 Hamilton Boulevard
Allentown, PA 18104-6172
Tel: (610) 437-3001
Fax: (610) 437-6002
Email: wif@frieslaw.com

 
